__




AFFIRM; Opinion issued November 28, 2012.




                                             In The
                                    QLourt of ppea1
                          jf Ittli Ottrict of !Itxa at I)a1ta

                                      No, 05-12-00006CR

                      JOSE SEVERIANO VASQUEZ-ACOSTA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial 1)istrict Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-33786-R

                              MEMORANDUM OPINION

                          Betbue Justices Bridges, O’Neill. and Murphy
                                   Opinion by Justice Murphy

       Jose Severiano Vasquez—Acosta waived a jury and pleaded guilty to continuous sexual

abuse of a child younger than fourteen years .Sc’e Tux. PENAL CODE ANN.        §   21 .02(b) (West

201 1). The trial court assessed punishment at sixty years’ imprisonment. On appeal, appellant’s

attorney flied a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anclers v. California, 386 U.S. 738 (1967).         The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance.    See High v. State, 573 S.W.2d 807, 811 (Tex. Crirn. App. [Panel Op.]
1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro so response, but he did not file a pm se response.

       We have reviewed the record and counsel’s brief. See BlecLcoe v. State, 178 S.W.3d 824,

827 (Tcx. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                      MARY MU&HY
                                                      JUSTiCE
                                                                          I
Do Not Publish
Thx. R. An. P.47

l20006F.005
                                     QEourt of tppta1
                          jf attli ttrict of 1txa at OaIta
                                          JUDGMENT

JOSE SEVERIANO VASAUEZ                                    Appeal from the 265th Judicial District
Af()SFA. Apellant                                         Court ol Dallas County, Texas (Tr.Ct.No.
                                                          F I033786-R).
No, 05 I 20000&CR           V.                            Opinion delivered by Justice Murphy,
                                                          Justices Bridges and O’Neill participating.
TIlE STATE OF TEXAS, Appellee


      B Isc(l on tht. C ouit s opinion of this datc thc   ti iii   court   ‘.   ju(lgmcnt is AFI IRNII 1)



     Judgment entered iSovemher 2, 201 2.

                                                                                                          /
                                                                       Ii
                                                                       I,
                                                                                          Ii          /
                                                                                          ii



                                                                    JARV MJ4RPKY               ,

                                                                    JUSfICIi
                                                                    ”
                                                                    1